Citation Nr: 1530379	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-47 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a heart condition, to include mitral valve regurgitation and coronary artery disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

This case comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with mitral valve prolapse, severe mitral valve regurgitation and moderate coronary artery disease.  He attributes his mitral valve conditions to a heart murmur which was noted during an in-service medical examination in October 1979.  For assistance in determining the relationship, if any, between military service and the Veteran's claimed disabilities, the AOJ obtained a medical opinion from a VA physician in July 2009.  The physician reviewed the Veteran's medical records during and since military service and concluded that "Severe mitral regurgitation secondary to mitral valve prolapse is not caused by or a result of late diastolic murmur heard on flight physical . . . while on active duty military service."

In a written report, the physician explained the reasons for her opinion.  She first noted that heart murmurs may "be either systolic (contracting phase) or diastolic (resting phase)."  According to the physician's report, mitral valve prolapse and mitral valve regurgitation are associated with systolic murmurs, not diastolic murmurs.  Because the Veteran's heart murmur was described in the October 1979 report as a diastolic murmur, the physician concluded that it was unrelated to the Veteran's current disability.  The physician acknowledged that the Veteran's service dental records included a report of medical history form which had been completed by the Veteran in May 1978.  This form indicated a history of mitral prolapse.  The examiner discounted this information because "this is [Veteran's] history statement only and [there] is no medical confirmation or radiographic confirmation of this diagnosis.  Therefore, again, his current heart condition is not related to active duty military service."  There was, however, no discussion of the significance, if any, of the various EKG findings reported in service.

In September 2009, the Veteran submitted a letter from his treating cardiologist.  In his letter, the cardiologist seems to suggest that the Veteran has a systolic murmur, not a diastolic murmur, and that the October 1979 report described the murmur incorrectly: "I feel that it is highly unlikely that [the Veteran's] diastolic murmur found in his active military duty has disappeared and changed to a systolic murmur.  His heart murmur is consistent with a congenital defect."  The records from this examiner have not been requested.  Again, no reference was made to the in-service EDG's.

The implication that this may be a congenital defect also introduces another element that needs further clarification.

In part a new medical opinion is needed on the issue of whether, if it is congenital, the Veteran's heart murmur is a disease or a defect.  Depending on the answer to that question, the AOJ should obtain a further opinion on whether the Veteran's current disabilities are the result of aggravation of a congenital disease or whether his current disability or disabilities are diseases or injuries superimposed on a congenital defect.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and invite him to provide medical or other evidence concerning the existence or diagnosis of mitral prolapse on or before May 1978, which is indicated in a report of medical history in his Army dental records.  Additionally, he should be asked to provide release forms so that all records of treatment from his private cardiologist may be obtained as they may be probative to development/etiology of cardiac pathology.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  Documentation of all attempts to obtain records should be contained in the claims folder.

2. Thereafter, the AOJ should obtain an addendum opinion from the physician who provided the July 2009 VA opinion on the nature and etiology of any diagnosed disabilities of the heart.  If, for any reason, the July 2009 VA examiner is not available, an opinion should be requested from an equally qualified person.  The examiner is to be provided access to the claims folder, and pertinent documents in the Veteran's Virtual VA/VBMS files.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  

The examiner must then opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's current heart disabilities, including mitral valve prolapse, mitral valve regurgitation, coronary artery disease and systolic heart murmur were incurred in service or are the result(s) of any disease, injury or event in service.  It is requested that any opinion include a discussion of the significance, if any of the various findings made on the in-service EKG's.

The examiner should also respond to the following:

(a)	Is there unequivocal evidence that systolic heart murmur, mitral valve prolapse or any other disease or disability of the heart existed prior to the Veteran's entry into service?
(b)	If so, is there unequivocal evidence that this disorder did not undergo a permanent increase in severity (aggravation)?  
(c)	If there is not unequivocal evidence that the disorder did not undergo a permanent increase in severity (aggravation), is it as least as likely as not (50 percent probability or higher) that the disorder existed during service or is related to any in-service event or occurrence?
(d) Is the Veteran's mitral valve prolapse, systolic heart murmur or any other diagnosed disorder of the heart of congenital origin?  In answering this question, the examiner should discuss the September 2009 letter of the Veteran's treating cardiologist, which indicates that the Veteran's heart murmur "is consistent with a congenital defect."  Consideration should also be given to the in-service EKG findings.

Finally, if, and only if, the examiner finds that the 
Veteran's heart disorder is of congenital origin, the 
examiner should also address the following questions:

(e) Does the condition constitute a defect or a disease, 
(generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?
(f) If a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active service?
(g) If a disease, then is at least as likely as not (at least a 50 percent probability) that it was aggravated by the Veteran's period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

A comprehensive medical rationale is requested in response to all opinions and findings entered.  If it is determined that these questions cannot be fully addressed without an examination, such examination should be scheduled.

3. Thereafter, the matter should be readjudicated by the AOJ.  To the extent any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable time to respond thereto.  Thereafter, the matter should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






